Exhibit 10.1

FOURTH AMENDMENT TO CHANGE OF CONTROL AGREEMENT

This Fourth Amendment to Change of Control Agreement is dated as of April 1,
2007 by and between NetBank, Inc. (the “Company”) and James P. Gross (the
“Executive”).

The Change of Control Agreement between the Company and the Executive dated as
of April 1, 2003 as amended by the First Amendment to Change of Control
Agreement dated as of March 1, 2004, the Second Amendment to Change of Control
Agreement dated as of March 1, 2005, and the Third Amendment to Change of
Control Agreement dated as of March 1, 2006 (collectively, the “Original Change
of Control Agreement”) is hereby further amended as follows:

 Amendment to Stated Expiration Date.  The Stated Expiration Date set forth in
Section 9(g) of the Original Change of Control Agreement is hereby amended and
restated to read “July 1, 2007.”

The amendments set forth above shall be effective immediately.  All other terms
and provisions of the Original Change of Control Agreement shall remain
unaffected by this Amendment.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first above written.

COMPANY:

EXECUTIVE:

 

 

NETBANK, INC.

 

 

 

 

/s/ James P. Gross

 

By:

  /s/ Steven F, Herbert

 

Name: James P. Gross

 

Steven F. Herbert

 

 

Chief Executive Officer

 

 


--------------------------------------------------------------------------------